Citation Nr: 1814079	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  17-63 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, has more than 20 years of service in the United States Army Reserves beginning in June 1974 with various periods of active duty for training and inactive duty for training.  She was called to active duty from August 1991 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2017 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO.  Jurisdiction currently resides with the VA RO in Baltimore, Maryland.

In July 2017, during the pendency of the present appeal, the Veteran properly appointed Peter J. Meadows, Esquire, as her representative, thereby revoking all prior representatives.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but rather, a determination that must be made by an adjudicator. See 38 C.F.R. § 4.16 (a) (2017); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014).  

However, in this case, the Board finds that a VA examination is warranted before it can determine whether the Veteran is able to secure or follow a substantially gainful occupation due to her service-connected disabilities.  38 C.F.R. § 4.16 (2017).  Although numerous examinations have been conducted for evaluation of individual or a few related disabilities, these reports do not include clear, complete findings as to the functional effects of all her service-connected disabilities on her activities of daily living, to include employment.  The conclusions regarding functional impact reflected in these reports contain either limited or no rationale.  Moreover, these reports do not contain any discussion whatsoever of the combined functional effects of the Veteran's multiple service-connected disabilities.

In requesting an examination, the Board recognizes that a VA's duty to assist does not require a "combined-effects medical examination report or opinion" to adjudicate a TDIU claim.  See Geib, 733 F.3d 1350.  The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ.  Geib, 733 F.3d at 1354 (citing 38 C.F.R. § 4.16 (a)).  However, the need for a combined-effects medical examination report or opinion in a TDIU case is to be determined on a case-by-case basis and depends on the evidence of record at the time of the decision by the AOJ or Board.  Floore v. Shinseki, 26 Vet. App. 376 (2013). 

Therefore, remand is necessary to obtain adequate medical evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's updated VA treatment records and associate them with the claims file.

2. Then, schedule the Veteran for a VA examination to evaluate the individual and combined impact of all of her service-connected disabilities.  

The examiner is requested to review all pertinent records associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

Based on examination of the Veteran, and review of the record, the examiner should fully describe the functional effects of each of the Veteran's service-connected disabilities - currently, a right knee disability, a left shoulder disability, a low back disability, a left wrist disability, bilateral lower extremity radiculopathy, bilateral hammertoes, bilateral hallux valgus, and a right knee scar - on her activities of daily living, to include employment.

If no single service-connected disability, alone, is deemed to functionally render the Veteran unemployable, the examiner must consider and discuss the combined effects of the Veteran's service-connected disabilities on her ability to perform the mental and physical acts required for gainful employment.

In particular, the examiner should describe what types of employment activities would be limited because of the service-connected disability (ies), what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. 

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, and all lay assertions.  In doing so, the examiner may consider the impact/significance of associated medications (if any), as well as the Veteran's education and workplace skills, but not the Veteran's age or distinguishable impairment from any nonservice-connected disorder(s).

Complete, clearly-stated rationale for the conclusions reached must be provided.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




